Title: To Thomas Jefferson from James Monroe, 11 December 1823
From: Monroe, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Washington
                            Decr1823
                        
                    Shortly after the receipt of yours of the 24th of October, & while the subject treated in it, was under consideration, the Russian minister, drew the attention of the govt to the same subject, tho’ in a very different sense, from that in which it had been done by Mr Canning. Baron Tuyll, announcd in an official letter, and as was understood by order of the Emperor, that having heard that the republic of Columbia had appointed a minister to Russia, he wished it to be distinctly understood that he would not receive him, nor would he receive any minister from any of the new govts de facto, of which the new world had been recently the theatre. On another occasion, he observ’d, that the Emperor had seen with great satisfaction, the declaration of this govt, when these new govts were recognized, that it was the intention of the UStates, to remain neutral. He gave this intimation for the purpose of expressing the wish of his master, that we would persevere in the same policy. He communicated soon afterwards, an extract of a letter from his govt, in which the conduct of the allied powers, in regard to Naples, Spain, & Portugal, was reviewed, and their policy explain’d, distinctly avowing their determination, to crush all revolutionary movments, & thereby to preserve order in the civilized world. The terms “civilized world” were probably intended to be applied to Europe only, but admited an application to this hemisphere also. These communications were recived as proofs of candour, & a friendly disposition to the UStates, but were  nevertheless answer’d, in a manner equally explicit, frank, & direct, to each point. In regard to neutrality it was observ’d, when that sentimt was dclard, that the other powers of Europe had not taken side with Spain—that they were then neutral—if they should change their policy, the state of things, on which our neutrality was declar’d, being alterd, we would not be bound by that declaration, but might change our policy also. Informal notes, or rather a proces verbal, of what passed in conference, to such effect, were exchangd between Mr Adams & the Russian minister, with an understanding however that they should be held confidential.When the character of these communications, of that from Mr Canning, & that from the Russian minister, is considerd, & the time when made, it leaves little doubt that some project against the new govts, is contemplated. In what form is uncertain. It is hoped that the sentiments expressd in the message, will give a check to it. We certainly meet, in full extent, the proposition of Mr Canning, & in the mode to give it the greatest effect. If his govt makes a similar decln, the proposal will, it may be presumd, be abandoned. By taking, a  step here, it is done in a manner more conciliatory with, & respectful to Russia, & the other powers, than if taken in England, and as it is thought with more credit to our govt. Had we mov’d in the first instance in England, separated as she is in part, from those powers, our union with her, being masked, might have producd irritation, with them. We know that Russia, dreads a connection between the UStates & G. Britain, or harmony in policy. moving on our own ground, the apprehension that unless she retreats, that effect may be producd, may be a motive with her for retreating. Had we mov’d in England, it is probable, that it would have been inferrd that we acted under her influence, & at her instigation, & thus have lost credit as well with our southern neighbours, as with the allied powers.There is some danger that the British govt, when it sees the part we have taken, may endeavour to throw the whole burden on us, and profit, in case of such interposition of the allied powers, of her neutrality, at our expense. but I think that this would be impossible after what has passed on the subject; besides it does not follow, from what has been said, that we should be bound to engage in the war, in such event. Of this intimations may be given, should it be necessary. A messenger will depart for Engld with despatches for Mr Rush in a few days; who will go on to St Petersbg with others to Mr Middleton. And considering the crisis, it has occurr’d, that a special mission, of the first consideration from the country, directed to Engld in the first instance, with power, to attend, any congress, that may be conven’d, on the affrs of So Am: or Mexico, might have the happiest effect. you shall hear from me further on this subject—very sincerely your friend—
                        
                    